Dismiss and Opinion Filed December 22, 2015




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01510-CV

IN RE GUARDIANSHIP OF DALTON LEE JONES, AN ALLEGED INCAPACITATED
                             PERSON

                      Original Proceeding from the Probate Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. PR-15-03569-3

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       In this petition for writ of mandamus relators Reginald Jones and Dr. Kimberly Johnson

complain that the trial court has improperly extended the term of a temporary guardianship over

Dalton Jones and that the trial court has improperly transferred to itself a suit seeking habeas

corpus relief on behalf of Dalton Jones. The petition is not accompanied by an appendix or

record as required by rule 52.3(k) and 52.7 of the Texas Rules of Appellate Procedure and is not

certified as required by rule 52.3(j). Although these deficiencies alone constitute sufficient

reason to deny mandamus relief, in the interest of judicial economy, we address the petition.

       Standing is an element of an appellate court’s subject-matter jurisdiction over a petition

for writ of mandamus. In re Baker, 404 S.W.3d 575, 577 (Tex. App.—Houston [1st Dist.] 2010,

orig. proceeding). A petitioner for mandamus relief must have standing to bring suit just as any

other litigant. 55 C.J.S. Mandamus § 48. A relator has standing to pursue mandamus relief if the
relator has a justiciable interest in the controversy. See Villages of Greenbriar v. Hutchison, 880
S.W.2d 777, 779 (Tex. App.—Houston [1st Dist.] 1993, no writ). To have such an interest, the

relator must assert a claim on his own behalf. See Cole v. Gabriel, 822 S.W.2d 296, 297 (Tex.

App.—Fort Worth 1991, no writ) (concluding attorney did not have standing in his individual

capacity to attack the trial court’s order overruling his invocation of attorney-client privilege

while testifying as a witness).

       Reginald Jones and Dr. Kimberly Johnson do not allege that they are personally

aggrieved by the actions of the trial court that are the basis for the petition. For example, they do

not allege that either of them has been appointed the guardian of Dalton Jones. For that reason

Reginald Jones and Dr. Kimberly Johnson have failed to establish standing to pursue this petition

for writ of mandamus. We dismiss the petition for want of jurisdiction.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


151510F.P05




                                                –2–